Title: To George Washington from Robert Carter Nicholas, 9 April 1774
From: Nicholas, Robert Carter
To: Washington, George

 

Dear Sir
Williamsburg 9th April 1774.

I unluckily happen’d to be from Home, when your Favour arrived, so that I could not answer it by the last Post. It is not in my Power to give you an exact Account of what the Duties on Liquors ought to yield, as the Naval Officers all complain of the Tardiness of many Importers, & the Sums paid into the Treasury for the last two years consist partly of old Arrears. The whole Sum received for the four last half yearly Payments I find amounts to £13,540.16.3; the Receipts of each half year are by no Means equal, but the Average may be reckon’d at £6 or £7000 nearly ⅌ annum. Of the above Sum the Officer on Potowmack paid only £539.6.10 in the two years; this Gentleman has repeatedly complain’d of the Difficulties he meets with in collecting the Duties, which are actually bonded & I have as often desired him to put the Bonds in Suit, without Respect of Persons. I am well satisfied, from frequent Representations, of the Disadvantages the Virga Merchants on this River must labour under from their peculiar Situation; tho., at the same time, I should suppose that these Inconveniencies might, in a great Measure, be avoided by a vigorous Exertion of the Powers of Magistracy. It would give me much Pleasure to contribute towards the Relief of our Trade in every Instance; but the Duties on Liquors afford the principal Part of the Revenue appropriated for discharging the current Expences of the Country; this Duty is complain’d of by the Importers in general, & I am persuaded that great Frauds are committed in almost every Quarter; how the Legislature can allow an Exemption to one part of the Community, without giving too great Umbrage to all others, I do not know; however, if it can be done, consistent with good Policy & the general Interest, I am sure that I shall have no Objection to it. The Extent & Business of the Country encreases so rapidly that it will be found that all the Money paid into the Treasury will not be sufficient to support its Credit; so that I am apprehensive we shall be obliged to look out for new Subjects.
You once mention’d Mr Ramsay’s Proposal to pay his Bala. of Taxes thro’ your Hands; if you could contrive to have this done, without Inconvenience to yourself, I should esteem it a favour;

I have wrote repeatedly to him & Mr Adam his Security, but to little Purpose, & fear I shall be obliged to issue an Exon at last; this I would avoid for many Reasons; a principal one is that I find as great Difficulties in geting Money out of most Sherif’s Hands, as from the original Debtors. Several of the Inspectors in your County are greatly in Arrear; Colo. West has a List of them & I should esteem it a singular Favr in you both, if you would be pleased to represent to them how absolutely necessary it is to have their Accts all closed & the Balances fully paid up.
I observe, from the Paper, that Mr Custis is made happy in the Lady of his Choice & do most cordially felicitate you all on the occasion. I am, Dr Sir, with much Esteem Yr mo. obt Servt

Ro. C. Nicholas

